In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Eastchester, dated April 17, 2002, which, after a hearing, denied the petitioner’s application for area variances, the appeal is from a judgment of the Supreme Court, Westchester County (Zambelli, J.), entered October 18, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Judicial review of the determination of a local zoning board is limited to determining whether the action taken by the board was illegal, arbitrary, or an abuse of discretion (see Matter of Ifrah v Utschig, 98 NY2d 304, 308 [2002]; Matter of Sasso v Osgood, 86 NY2d 374, 384 [1995]). Here, the Zoning Board of Appeals of the Town of Eastchester determined that the proposed apartment complex would adversely affect the surrounding neighborhood. This determination was based on the failure of the proposed complex to meet the zoning limitations on height, number of habitable stories, and side yard setbacks. The determination is supported by the record and is neither arbitrary nor capricious (see Matter of Ifrah v Utschig, supra at 309; Matter of Sasso v Osgood, supra; Matter of Scimone v Humenik, 1 AD3d 370 [2003]; cf. Matter of Polsen v Rosenberg, 295 AD2d 352 [2002]; Matter of Tetra Bldrs. v Scheyer, 251 AD2d 589 [1998]).
The petitioner’s remaining contentions are without merit. Altman, J.P., Krausman, Crane and Cozier, JJ., concur.